DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 15, 20-23, 27, and 28 are pending and examined below. This action is in response to the claims filed 8/22/22.

	A new examiner has taken over for the previous examiner.  Full faith and credit is given to the findings of the previous examiner.  

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/22 has been entered.
 
Response to Amendment
Applicant' s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 8/22/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 8/22/22. 
However, upon further consideration, a new ground(s) of rejection is made in view of Treharne (US 2015/0371461) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 20, 22, 23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Phillippart et al. (US 2015/0022215) in view of Treharne (US 2015/0371461).

Regarding claims 15, 27, and 28, Phillippart discloses a system of determining electrical faults including method, non-transitory computer readable medium, and an electronic control unit (ECU) for a vehicle (¶64-66), the ECU comprising 
a first and a second control port configured to be connected to a first and a second electrically controllable vehicle component, respectively, the first and the second electrically controllable vehicle component selected from a group comprising a light source, an actuator, and an electrical motor (¶18-25, ¶38 and Fig. 1 – flexible inputs to the control module corresponding to the recited control ports where Fig. 1 discloses a plurality of different actuators and the control of an electrical motor.  The “selected from a group comprising” element requires the vehicle components need only be one of the type of elements in order to disclose the claim), wherein:
the first and the second control port each comprises an individual driver circuitry(¶18-20 and Fig. 1 – the electric motor and other electrically controllable vehicle components, such as sensors, are individually connected to the control module, each having individual driver input modules), 
each of the individual driver circuitry for the first and the second control port is configured to individually continuously monitor and measure (¶42 - an analog input signal may include a continuous voltage or current for each of the flexible input modules): 
an intermediate voltage and current, defining an electrical load, and2Application No.: 16/334,595Docket No.: 138223.499940Response to Office Action of March 22, 2022 a load time for the respectively connected electrically controllable vehicle component (¶42 and ¶62 - an analog input signal may include a continuous voltage or current corresponding to the recited intermediate voltage and current defining an electrical load over a predetermined amount of time corresponding to the recited load time), wherein the ECU is configured to: 
control a switching between a non-operative (OFF) state and an operative (ON) state for the respective first and second individual driver circuitry (¶58 - disconnecting the input from the supply voltage corresponding to the recited switching between the ON to the OFF state), 
continuously monitor and measure, using each of the individual driver circuitry for the first and the second control port when the respective first and second individual driver circuitry are arranged in the operative (ON) state, an intermediate voltage and current, defining an electrical load, and a load time for the respectively connected electrically controllable vehicle component compare each of the measured intermediate electrical loads and their related load times with the respective individual load profile for the first and the second electrically controllable vehicle component (¶54-58 and ¶62 – fault diagnostic module monitors the current and voltage in various circuit configurations to determine whether a switch is open or closed to determine whether a switch is open or closed and whether a fault condition exists, comparison of the measured values to specific ranges over a predetermined length of time corresponding to the recited component compare each of the measured intermediate electrical loads and their related load times), and 
control a switching between the operative (ON) state to the non-operative (OFF) state for the respective first and second individual driver circuitry if a result of the comparison indicates that the intermediate load does not correspond to the related individual load profile (¶54-58 and ¶62 – if a fault is detected corresponding to the recited comparison indicates that the intermediate load does not correspond to the related individual load profile disconnecting the input from the supply voltage corresponding to the recited switching between the ON to the OFF state).
	While Phillippart does disclose monitoring and comparing load profiles to determine faults and electrically disconnecting the components in response to detecting a fault, it does not explicitly disclose identifying individual load profiles predefined for specific vehicle components.
	However, Treharne discloses a vehicle diagnostics apparatus including an individual load profile is predefined for each of the first and the second electrically controllable vehicle component (Abstract and ¶115 - Component current profile: the computing device 152 may log data in respect of an amount of current drawn by the component 172 as a function of time where the component current profile comparing expected draw vs actual draw to determine fault, therefore teaching predefined individual load profile and may be arranged to determine an amount of power consumed by a motor or other component based on current supplied to the component and voltage across the component therefore teaching load profile as well), 
each individual load profile comprising a voltage range, a current range and a load duration, the load duration defining a time period for where the voltage and current is allowed to exceed the voltage and current range, respectively (Abstract and ¶115 - an amount of current drawn by and voltage across the component 172 as a function of time corresponding to the recited voltage range, a current range and a load duration being higher than expected exceed the voltage and current range.  The combination of the electrical fault determination of Phillippart with the component specific expectations of Treharne fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the electrical fault determination of Phillippart with the component specific expectations of Treharne in order to determine whether the output from the ECU provides a correct indication of the presence (or absence) of a fault and where the fault is located (Treharne - ¶4).

Regarding claim 20, Phillippart further discloses the ECU is implemented3Application No.: 16/334,595Docket No.: 138223.499940Response to Office Action of March 22, 2022 using at least one of an FPGA, a CPU or a CPLD (¶64 - a field programmable gate array (FPGA), the claim element “at least one of” only requires one of the following elements to be taught to disclose the element as claimed.).  

Regarding claim 22, Phillippart further discloses at least one of first and the second control port is a dedicated output port (¶17 and Fig. 1 – the electronic control system includes multiple pins for outputting and receiving signals including having various control muddles with output ports to the electrical components).  

Regarding claim 23, Phillippart further discloses at least one of first and the second control port is a dedicated bidirectional input and output port (¶17 and Fig. 1 – the electronic control system includes multiple pins for outputting and receiving signals including having various control muddles with output ports to the electrical components including hybrid control modules having bidirectional ports to the electrical motor).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Phillippart et al. (US 2015/0022215) in view of Treharne (US 2015/0371461), as applied to claim 15 above, further in view of Dvorak et al. (US 2007/0057678).

Regarding claim 21, Phillippart in view of Treharne does not explicitly disclose the use of a multiplexer however Dvorak discloses an arc fault detection system including at least one multiplexer connected to at least one of the first and the second control port, thereby allowing also at least a further third electrically controllable vehicle component to be connected to the ECU (¶150 – having at least three channels fed into a multiplexer of the processing circuitry.  The combination of the multiplexer of Dvorak with the fault detection system of Phillippart in view of Treharne fully discloses the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multiplexer of Dvorak with the fault detection system of Phillippart in order to measure ground fault current, detect ground loops (grounded neutral) in the neutral line, detect high frequency components of line current, provide voltage regulation for all circuits (Dvorak - ¶19).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Spink (US 2014/0056599) discloses a  system for measuring and comparing component unique signature may be in the form of one or more voltage spikes according to a specified pattern of amplitudes and durations corresponding to the recited voltage range over a load duration defining a time period for which the voltage is allowed to exceed the voltage range (Abstract, ¶38 and ¶61-65).  

Moinuddin (US 2017/0205451) discloses a system for monitoring power consumption including generating profiles for each electrical component based on the plurality of unique power characteristics (Claim 12).

Paul (US 7,746,219) discloses a system of adjusting electrical loads of a vehicle component system including determining specific electrical component configuration and electrical load profile (Abstract).

Bertness (US 2007/0069734) discloses an automotive electrical system diagnostic device which utilizes particular profiles for specific battery, alternator and/or engine configuration (¶48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J. REDA/Examiner, Art Unit 3665